Citation Nr: 1011315	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  96-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral arthritis of 
the knees.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran had Army reserve service from January 1985 to 
June 2004, with active duty service from October 1988 to 
January 1989, and from November 1990 to September 1991.  In 
addition, the Veteran had active duty for training (ACDUTRA) 
from September 11, 1987 to September 23, 1987, and from 
August 17, 1996 to August 31, 1996.  The Veteran has also 
indicated that she served on active duty in Afghanistan from 
2005 to 2006; however, the service department has been unable 
to verify this service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which in pertinent part, denied entitlement to service 
connection for the above conditions.

The Veteran's appeal was previously before the Board in April 
2005 and March 2009, at which time the Board remanded the 
case for further development.  The case has been returned to 
the Board for further appellate action.


FINDING OF FACT

A current bilateral knee disability was first shown many 
years after service and is not related to a disease or injury 
in service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated in 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veteran's claim was initially decided before the passage 
of the VCAA.  In a letter issued in June 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection.  The letter satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim in a June 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  While complete VCAA notice was provided 
after the initial adjudication of the claim, this timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the December 2008 SSOC.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records, records from 
various federal agencies, and private medical records.

The Board notes that complete service records for the 
Veteran's various periods of active military service are not 
available.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

The RO and AMC have made numerous attempts to obtain records 
from the National Personnel Records Center (NPRC) and Army 
Reserve Personnel Command (AR-PERSCOM), and have asked the 
Veteran for any records in her possession.

The RO and AMC have also made multiple attempts to verify the 
Veteran's periods of active service from NPRC.  The Veteran 
has been asked several times to furnish information that 
could assist in verifying the dates of her periods of active 
duty, active duty for training, and inactive duty training, 
but other than reporting that she served in Afghanistan for a 
year in 2005 and 2006, she has not submitted additional 
information.

Based on the responses from the NPRC, AR-PERSOM, and the 
Veteran, the Board finds that additional service records are 
not available and any further efforts to retrieve such 
records would be futile.  VA has fulfilled its duty to assist 
the Veteran in locating medical records and verifying her 
dates of service.

Additionally, the Veteran was provided VA orthopedic 
examinations in July 1997, January 2007 and August 2009, 
which together are adequate to evaluate her claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

Analysis

The Veteran contends that service connection for a bilateral 
knee disability is warranted because she developed bilateral 
knee pain during active service in Desert Storm, when she was 
required to wear boots for a year, and as the result of 
running and training.  She claims specifically, that she has 
had knee pain since she took her physical fitness test in 
June 1985.

The competent medical evidence of record shows that the 
Veteran has a current bilateral knee disability.  A July 1997 
VA examination report shows that the Veteran reported an 
onset of bilateral knee pain and occasional swelling in 1985, 
which she related to no specific injury.  She also reported 
that she had an effusion drained from her left knee twice.  
She also reported occasional, recurrent bilateral knee pain 
in subsequent years, without swelling.  At the time of the 
examination, she reported no knee pain.  On physical 
examination, the Veteran reported tenderness to palpation; 
there was no swelling, deformity or instability demonstrated; 
and range of motion was normal.  The examiner's assessment 
was occasional bilateral knee pain and no diagnosis other 
than strain.  

A February 2006 X-ray report showed mild bilateral 
degenerative joint disease of the knees.  

The Veteran was afforded another VA examination in January 
2007.  The Veteran reported that she fell onto her left knee 
around 1990 while stationed at Fort Meade and that she was 
seen and treated there with improvement of the knee.  She 
reported that not long after the alleged 1990 injury, fluid 
started collecting on her left knee and that she had fluid 
drawn off the left knee about once a year while living in 
Washington, DC from 1991 to 2000 and while living in Germany 
from 2000 to 2005, but claimed that she was not give a 
diagnosis for why she was collecting fluid on the knee.  

She complained of knee pain when climbing stairs and reported 
flare-ups about once a year.  The Veteran reported that she 
did not recall an injury to the right knee while in service 
and complained of pain in the right knee when climbing stairs 
and occasional aching in the right knee when getting out of a 
chair.  Physical examination and X-ray results for both knees 
were normal.  The examiner's assessment was that the 
Veteran's knee complaints suggested knee strain was the cause 
and noted that the strain appeared to have resolved at that 
time.  

The Veteran was afforded her most recent VA examination in 
August 2009.  At that time, the Veteran reported a fall in 
1992 or 1993 at Fort Mead in Washington, DC where she injured 
her right knee, a fall in 2007 on ice at Fort Totten in New 
York where she injured her right knee and low back, and three 
treatments of effusion with aspiration between 1992-1993.  
The Veteran complained of left knee pain, weakness, 
stiffness, and instability or giving way.  

She denied any flare-ups.  The Veteran also reported right 
knee pain, weakness, stiffness, swelling, and instability or 
giving way.  Physical examination of the right and left knees 
revealed tenderness and guarding of movement, with a 
relatively normal range of motion and X-ray results were 
normal.  The examiner diagnosed patellofemoral syndrome of 
both knees.

Service treatment records show that in July 1985, the Veteran 
sought treatment for complaints of pain in the left knee, and 
reported that she had injured her left knee on June 24, 1985, 
after running two miles for a physical fitness test.  The 
assessment was possible derangement of the left knee.  The 
Veteran again sought medical treatment in April 1993 and was 
diagnosed at that time with a sprain versus strain.  A 
February 2006 physical therapy examination shows reports of 
bilateral knee aggravation.  A January 2007 medical 
examination and duty status report shows that the Veteran 
slipped and fell in an icy parking lot and injured both arms, 
both knees and her back.

There is no medical opinion of record relating the current 
bilateral knee disability to active military service.  The 
July 1997 VA examiner failed to give an opinion on the 
etiology of the Veteran's diagnosed bilateral knee strain.  
The January 2007 VA examiner opined that the Veteran's 
diagnosed knee complaints are not service-related, but failed 
to give a rationale for his opinion.  Due to the lack of an 
adequate medical opinion in the July 1997 and January 2007 VA 
examinations, the Veteran's claim was remanded in March 2009, 
and the Veteran was afforded another VA examination in August 
2009.  

The August 2009 examiner diagnosed patellofemoral syndrome of 
the right knee and noted that a review of the Veteran's c-
file revealed no evidence of a chronic disabling right knee 
condition found on or exacerbated by active duty.  He also 
noted that he found no evidence of activity restrictions or 
repeat evaluations regarding the right knee.  The examiner 
also diagnosed patellofemoral syndrome of the left knee, and 
noted that after a review of the Veteran's c-file, he found 
no evidence of a chronic, disabling left knee condition found 
on or exacerbated by active duty, and no evidence of activity 
restrictions or repeat evaluations regarding the left knee 
due to the Veteran wearing boots during her active service 
from November 1990 to September 1991, or due to a fall on ice 
in January 2007.  He noted that he did find evidence of an 
emergency room examination on July 2, 1985 with reports of a 
left knee injury on June 24, 1985, but that this injury and 
evaluation did not occur during the identified active duty 
time periods (October 1988 to January 1989; November 1990 to 
September 1991; September 11, 1987 to September 23, 1987; and 
August 17, 1996 to August 31, 1996).  

The examiner also noted that the Veteran's reported injuries 
to her left and right knees did not occur during active 
military service.  He also noted that although the Veteran 
had reported a history of falls due to her knees giving out, 
there was no documented evaluation or treatment for her 
knees.  Based on this evidence, the August 2009 VA examiner 
opined that the Veteran's bilateral knee disabilities are not 
the result of the Veteran wearing boots during her active 
service from November 1990 to September 1991, or the result 
of a fall on ice in January 2007, or any other incident of 
active military service.  

The Veteran's report of a continuity of knee pain since 1984 
is competent evidence of a continuity of symptomatology.  She 
first reported such continuity, however, in May 1994, years 
after her last period of active duty service and only in 
connection with the claim for VA compensation.

The contemporaneous record includes the service treatment 
records, which are negative for any right or left knee injury 
during any of the Veteran's periods of active duty or 
ACDUTRA, as well as the VA examination in January 2007, when 
the examiner found that the Veteran's previously diagnosed 
knee strain had resolved, and the VA examination in August 
2009, when the examiner opined that the Veteran's diagnosed 
bilateral knee disabilities were not related to her active 
military service.

The first contemporaneous evidence of a knee disability 
consists of May and October 1994 statements in support of 
claim in which the appellant reported bilateral knee pain 
since training for her physical fitness test and since June 
1985.  She repeated this history on VA examination in July 
1997, but on examination in January 2007 and August 2009, she 
only reported injuring her knees between 1990 and 1993, and 
in 2007.  Furthermore, on examination in August 2009, she 
reported injuring her right knee during a fall at Fort Mead 
in the 1990's, as opposed to her left knee, as she reported 
on examination in January 2007, and on examination in January 
2007, she reported that she did not recall an injury to the 
right knee in service.  Therefore, the Veteran has 
contradicted herself throughout the pendency of the appeal 
and her statements are therefore, lack credibility.  

The Board also notes that there is no evidence of any joint 
aspirations of the knees due to effusion of record, and no 
evidence of treatment for falls due to the Veteran's knees 
giving out.  The Veteran's current reports of a continuity of 
symptomatology are contradicted and outweighed by the 
contemporaneous record.  Hence the weight of the evidence is 
against finding a continuity of right or left knee 
symptomatology since service, and the Veteran has not 
otherwise provided an opinion linking her right or left knees 
to service.

As a chronic disease, service connection is presumed for 
degenerative arthritis demonstrated in service and at any 
time thereafter or for degenerative arthritis demonstrated to 
a compensable degree within one year after service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  
Degenerative arthritis was not identified in service.  Even 
if the Veteran's reports of pain were accepted, they lack the 
specific detail to permit a conclusion that degenerative 
arthritis was present.  To be present to a compensable 
degree, arthritis would have to be shown on X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  There is no reported 
X-ray evidence of arthritis in the year following the 
Veteran's discharge from service.

The Veteran has also reported service in Desert Storm.  The 
record contains a Form DD 214, showing the Veterans service 
from November 1990 to September 1991, but indicates that she 
had no foreign or sea service.  The service department has 
been unable to confirm service in the Southwest Asia Theater 
of Operations.  Assuming arguendo that the Veteran qualified 
as a Persian Gulf veteran, her knee claim could not be 
granted on the basis of the presumptions afforded such 
Veterans.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).  The presumption of service connection applies to 
qualify chronic disabilities.  38 U.S.C.A. § 1117(a)(2) (West 
2002).  Such disabilities consist of undiagnosed illnesses, a 
chronic multisymptom illness, or diseases which VA determines 
to be presumptively service connected.  Id.  The Veteran's 
knee disability has a diagnosis and is not among the list of 
multisymptom illnesses.  VA has not determined that any 
conditions are presumptively service connected for Persian 
Gulf veterans.

As there is no other evidence linking the current bilateral 
knee disabilities to service; the Board must conclude that 
the preponderance of the evidence is against the Veteran's 
claim.


ORDER

Service connection for bilateral arthritis of the knees is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


